OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *67on February 18, 1998, and maintains an office for the practice of law in Buffalo. On October 11, 2001, respondent was convicted upon his plea of guilty in Erie County Court of misconduct in relation to petitions (Election Law § 17-122 [7]), a misdemeanor. Respondent admitted that he signed his name as subscribing witness to nominating petitions that were not signed in his presence and that contained fraudulent signatures. Respondent was sentenced to payment of a fine. This Court determined that misconduct in relation to petitions is a serious crime within the meaning of Judiciary Law § 90 (4) (d), and, on October 31, 2001, entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered. Respondent appeared before the Court and submitted matters in mitigation.
We have considered the matters in mitigation, including respondent’s expression of remorse and previously unblemished record. Accordingly, we conclude that respondent should be suspended for 30 days, effective October 31, 2001.
Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ., concur.
Order of suspension entered.